Exhibit 10.57

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 11th day of
September, 2017 (the “Effective Date”), between Global Power Equipment Group
Inc. (the “Company”) and Erin Gonzalez (“Executive”).  In consideration of the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Employment.  The Company shall employ Executive, and Executive accepts
employment with the Company, upon the terms and subject to the conditions set
forth in this Agreement, for the period beginning on the Effective Date and
ending on the Date of Termination (as defined in Section 4(e) of this Agreement)
(the  “Term”).

 

2.Position and Duties; Location.

 

(a)Position and Duties.  During the Term, Executive shall be employed by the
Company as Chief Financial Officer.  Executive shall report solely to the
Co-Chief Executive Officers of the Company and shall have such duties,
responsibilities and authorities as are customarily associated with her position
(including, but not limited to, the general management of the affairs of the
Company) and such additional duties and responsibilities consistent with her
positions as may, from time to time, be properly and lawfully assigned to her.

 

(b)Engaging in Other Activities.  During the Term, Executive shall devote
substantially all of her business time, energies and talents to serving as Chief
Financial Officer of the Company, and shall perform her duties conscientiously
and faithfully, subject to the reasonable and lawful directions of the Co-Chief
Executive Officers and the Board of Directors of the Company (the “Board”) and
in accordance with the policies, rules and decisions adopted from time to time
by the Company and the Board.  During the Term, it shall not be a violation of
this Agreement for Executive, subject to the requirements of Sections 7, 8 and 9
hereof, to (i) serve on civic or charitable boards, (ii) with the consent of the
Board, which consent shall not be unreasonably withheld, serve on corporate
boards unrelated to the Company (and retain all compensation in whatever form
for such service), (iii) deliver lectures and fulfill speaking engagements, and
(iv) manage personal investments, so long as such activities (individually or in
the aggregate) do not significantly interfere with the performance of
Executive’s responsibilities as set forth in Section 2(a) of this Agreement or
Executive’s fiduciary duties to the Company.

 

(c)Location.  Executive shall perform her duties and responsibilities hereunder
principally at the Company’s corporate headquarters, which currently is in
Irving, Texas; provided that Executive may be required under reasonable business
circumstances to travel outside of such location in connection with performing
her duties under this Agreement.

 

(d)Affiliates.  Executive agrees to serve, without additional compensation, as
an officer and director of each of the other members of the Company’s
affiliates, as determined by the Board, provided that such service is covered by
Section 3(g) of this Agreement.  As used in this Agreement, the term “affiliate”
shall mean any entity controlled by, controlling, or under common control with,
the Company.







--------------------------------------------------------------------------------

 



 

(e)Stock Ownership Guidelines.  Executive acknowledges and agrees to comply with
the Company’s stock ownership guidelines for the Chief Financial Officer
position, as the same may be amended from time to time.

 

(f)Compensation Recovery Policy.  Executive acknowledges that, notwithstanding
any provision of this Agreement to the contrary, any incentive compensation or
performance-based compensation paid or payable to Executive hereunder shall be
subject to repayment or recoupment obligations arising under applicable law or
the Company’s Compensation Recovery Policy, as the same may be amended from time
to time.

 

3.Compensation and Benefits.

 

(a)Base Salary. During the Term, the Company shall pay Executive an annualized
base salary (“Annual Base Salary”) at a rate of $275,000 U.S., effective
retroactively to August 2, 2017, and payable in regular installments in
accordance with the Company’s normal payroll practices.  During the Term, the
Annual Base Salary shall be reviewed by the Board at such time as the salaries
of other senior executives of the Company are reviewed generally.  The Annual
Base Salary shall not be reduced other than in connection with an
across-the-board salary reduction which applies in a comparable manner to other
senior executives of the Company.  If so increased or reduced, then such
adjusted salary will thereafter be the Annual Base Salary for all purposes under
this Agreement.

 

(b)Annual Incentive.  For each fiscal year during the Term, Executive shall be
eligible to participate in the Company’s Short-Term Incentive Plan, or any
successor plan (the “STIP”), under terms and conditions no less favorable than
other senior executives of the Company; provided that Executive’s “target”
short-term incentive opportunity shall not be less than 50% of her Annual Base
Salary (the “Target STI”), effective as of August 2, 2017. Executive’s payment
under the STIP for any fiscal year during the Term shall be based on the extent
to which the predetermined performance objectives established by the Board or a
committee thereof have been achieved for that year; provided that, if Executive
remains continuously employed by the Company through April 15, 2018, the amount
of Executive’s annual incentive bonus for the 2017 fiscal year shall be not less
than the Target STI for such fiscal year.  The annual incentive for any fiscal
year, if earned, will be paid to Executive by the Company in accordance with the
terms, and subject to the conditions, of the STIP.

 

(c)Project Bonus.  Executive shall be entitled to a bonus in the amount of
$40,000 U.S. provided that (i) the Company files all required 2017 Form 10-Qs
with the Securities and Exchange Commission by December 15, 2017, (ii) the
Company files its 2017 Form 10-K with the Securities and Exchange Commission by
March 31, 2018, and (iii) Executive remains continuously employed by the Company
through March 31, 2018 (the “Project Bonus”).  The Project Bonus, if earned,
shall be paid to Executive in cash during April, 2018.

 

(d)Vacation.  During the Term, Executive shall be eligible for paid vacation in
accordance with the Company’s policies, as may be in effect from time to time,
for its senior executives generally; provided that Executive shall be entitled
to paid vacation time at a rate of no less than 4 weeks per calendar
year.  Executive shall use such vacation time at such reasonable





2

--------------------------------------------------------------------------------

 



 

time or times each year as she may determine after consultation with the
Co-Chief Executive Officers.

 

(e)Expense Reimbursement.  Executive shall be reimbursed for all reasonable
travel and other out-of-pocket expenses actually and properly incurred by
Executive during the Term in connection with carrying out her duties hereunder
in accordance with the Company’s policies, as may be in effect from time to
time, for its senior executives generally.

 

(f)Benefits.  During the Term, and except as otherwise provided in this
Agreement, Executive shall be eligible to participate in all welfare,
perquisites, fringe benefit, insurance, retirement and other benefit plans,
practices, policies and programs, maintained by the Company and its affiliates
applicable to senior executives of the Company generally, in each case as
amended from time to time.

 

(g)Indemnification and Insurance. The Company shall indemnify Executive to the
full extent provided for in its corporate charter, bylaws or any other
indemnification policy or procedure as in effect from time to time and
applicable to its other directors and senior executives and to the maximum
extent that the Company indemnifies any of its other directors and senior
executives, and she will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executives against all costs, charges, liabilities and expenses incurred
or sustained by her in connection with any action, suit or proceeding to which
she may be made a party by reason of her being or having been a director,
officer or employee of the Company or any of its affiliates or her serving or
having served any other enterprise, plan or trust as a director, officer,
employee or fiduciary at the request of the Company or any of its affiliates
(other than any dispute, claim or controversy arising under or relating to this
Agreement).

 

4.Termination of Employment.

 

(a)Death and Disability.  Executive’s employment shall terminate automatically
upon Executive’s death.  If the Company determines in good faith that the
Disability (as defined below) of Executive has occurred during the Term, it may
give to Executive written notice in accordance with Section 13 of this Agreement
of its intention to terminate Executive’s employment; provided that such notice
is provided no later than 150 calendar days following the determination of
Executive’s Disability.  In such event, Executive’s employment shall terminate
effective on the 30th calendar day after receipt of such notice by Executive
(the “Disability Effective Date”), provided that, within the 30 calendar days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties.  For purposes of this Agreement, “Disability” shall mean
the inability of Executive to perform the essential duties of the position held
by Executive by reason of any medically determined physical or mental impairment
that is reasonably expected to result in death or lasts for 120 consecutive
calendar days in any one-year period, all as determined by an independent
licensed physician mutually acceptable to the Company and Executive or
Executive’s legal representative.

 

(b)Cause.  Executive’s employment with the Company may be terminated by the
Company with or without Cause.  For purposes of this Agreement, “Cause” shall
mean: (i) the continued failure of Executive to perform substantially
Executive’s duties with the Company or





3

--------------------------------------------------------------------------------

 



 

any of its affiliates or Executive’s material disregard of the directives of the
Board (in each case other than any such failure resulting from any medically
determined physical or mental impairment) that is not cured by Executive within
20 calendar days after a written demand for substantial performance is delivered
to Executive by the Board which specifically identifies the manner in which the
Board believes that Executive has not substantially performed Executive’s duties
or disregarded a directive of the Board; (ii) willful material misrepresentation
at any time by Executive to the Board; (iii) Executive’s commission of any act
of fraud, misappropriation (other than misappropriation of a de minimis nature)
or embezzlement against or in connection with the Company or any of its
affiliates or their respective businesses or operations; (iv) a conviction,
guilty plea or plea of nolo contendere of Executive for any crime involving
dishonesty or for any felony; (v) a material breach by Executive of her
fiduciary duties of loyalty or care to the Company or any of its affiliates or a
material violation of the Company’s Code of Business Conduct and Ethics or any
other material breach of a Company policy, as the same may be amended from time
to time; (vi) the engaging by Executive in illegal conduct, gross misconduct,
gross insubordination or gross negligence that is materially and demonstrably
injurious to the Company’s business or financial condition; or (vii) a material
breach by Executive of her obligations under Section 7, 8, 9 or 11 of this
Agreement that, in the case of Sections 7, 8 or 11, is not cured (if curable) by
Executive within 20 calendar days after written demand for such cure is
delivered to Executive by the Board which specifically identifies the manner in
which the Board believes that Executive has materially breached her obligations.

 

(c)Good Reason.  Executive’s employment with the Company may be terminated by
Executive with or without Good Reason.  For purposes of this Agreement, “Good
Reason”  shall mean the occurrence of any of the following without Executive’s
consent: (i) a material reduction by the Company of Executive’s title, duties,
responsibilities or reporting relationship set forth in Section 2(a); (ii) a
material reduction by the Company of Executive’s Annual Base Salary (other than
as permitted in Section 3(a) of this Agreement) or Executive’s Target STI; or
(iii) the relocation of Executive’s principal place of employment outside of the
Dallas, Texas metropolitan area, provided that Executive may be required to
travel on business to the extent necessary to efficiently perform her duties
under this Agreement, and such business travel shall not constitute Good Reason
hereunder; or (iv) any other material breach of this Agreement by the
Company.  A termination of Executive’s employment by Executive shall not be
deemed to be for Good Reason unless (x) Executive gives notice to the Company of
the existence of the event or condition constituting Good Reason within 30
calendar days after such event or condition initially occurs or exists, and
(y) the Company fails to cure such event or condition within 30 calendar days
after receiving such notice.  Additionally, Executive must terminate her
employment within 120 calendar days after the initial occurrence of the
circumstance constituting Good Reason for such termination to be “Good Reason”
hereunder.

 

(d)Notice of Termination.  Any termination by the Company for Cause, or
by  Executive for Good Reason, shall be communicated by Notice of Termination to
the other party in accordance with Section 13.  For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than 30 calendar days





4

--------------------------------------------------------------------------------

 



 

after the giving of such notice).  The failure by the Company or Executive to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
the Company or Executive, respectively, hereunder or preclude the Company or
Executive, respectively, from asserting such fact or circumstance in enforcing
the Company’s or Executive’s rights hereunder.

 

(e)Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 calendar days after such notice, as the case may be,
(ii) if Executive’s employment is terminated by the Company other than for Cause
or Disability, or if Executive voluntarily resigns without Good Reason, the date
on which the terminating party notifies the other party that such termination
shall be effective, provided that on a voluntary resignation without Good
Reason, the Company may, in its sole discretion, make such termination effective
on any date it elects in writing between the date of the notice and the proposed
date of termination specified in the notice, (iii) if Executive’s employment is
terminated by reason of death, the date of death of Executive, or (iv) if
Executive’s employment is terminated by the Company due to Disability, the
Disability Effective Date.

 

(f)Resignation from All Positions.  Notwithstanding any other provision of this
Agreement, upon the termination of Executive’s employment by the Company for any
reason, Executive shall immediately resign from all positions that she holds or
has ever held with the Company and its affiliates.  Executive hereby agrees to
execute any and all documentation to effectuate such resignations upon request
by the Company, but she shall be treated for all purposes as having so resigned
upon termination of her employment, regardless of when or whether she executes
any such documentation.

 

5.Severance Payments.

 

(a)Good Reason, Other than for Cause.  If, during the Term, the Company shall
terminate Executive’s employment other than for Disability or Cause, or if
Executive shall terminate employment for Good Reason:

 

(i)The Company shall pay, or cause to be paid, to Executive the sum of:  (A) the
portion of Executive’s Annual Base Salary earned through the Date of
Termination, to the extent not previously paid; and (B) any accrued vacation
pay, to the extent not previously paid (the sum of the amounts described in
clauses (A) and (B) shall be referred to as the “Accrued Benefits”).  The
Accrued Benefits shall be paid in a single lump sum within 30 calendar days
after the Date of Termination.

 

(ii)Subject to Section 6 hereof, the Company shall continue to pay, or cause to
be paid, to Executive, continued Annual Base Salary (without taking into account
any reduction to the Annual Base Salary that constitutes Good Reason for
Executive’s termination), for the 12-month period commencing on the Date of
Termination (such period, the “Severance Period”), payable over the Severance
Period in equal semi-monthly or other installments (not less frequently than
monthly), commencing with the first regular payroll date occurring after the
Release required by Section 6 becomes effective and irrevocable in accordance
with its terms (and with the first such installment including any such Annual
Base Salary amount that otherwise





5

--------------------------------------------------------------------------------

 



 

would have been paid earlier in the Severance Period, and the remaining
installments being paid as otherwise scheduled assuming payments had begun
immediately after the Date of Termination).  Notwithstanding the foregoing, if
the termination described in this Section 5(a) occurs within 90 calendar days
prior to, or within 2 years following, a Change in Control (as defined in the
Company’s 2015 Equity Incentive Plan (the “Equity Incentive Plan”), provided
that, for the avoidance of doubt, for purposes of this Agreement, a “Business
Combination”, which may constitute a Change in Control as defined in the Equity
Incentive Plan, shall be deemed to include any disposition of two or more of the
Company’s business segments and the completion of any related corporate
restructuring or transition identified by the Board, then, in addition to the
amounts described in the first sentence of this Section 5(a)(ii): (A) if the
Date of Termination occurs during fiscal 2018, the Company shall pay or cause to
be paid to Executive, in lieu of any Pro-Rated Annual Incentive under
Section 5(a)(iv), a lump sum payment equal to Executive’s Target STI under the
STIP for the 2018 fiscal year (without pro-ration), payable on the first regular
payroll date occurring after the Release required by Section 6 becomes effective
and irrevocable in accordance with its terms; and (B) to the extent that the
same treatment is not otherwise provided under the Equity Incentive Plan and the
applicable award agreements, each of Executive’s then outstanding equity
incentive awards shall become vested in full (without pro-ration), with any
specified performance objectives with respect to such outstanding awards deemed
to be satisfied at the “target” level.

 

(iii)Subject to Section 6 hereof, the Company shall pay to Executive the amount
of any annual incentive that has been earned by Executive under the STIP for a
completed fiscal year or other measuring period preceding the Date of
Termination (or that would have been earned by Executive had her employment
continued through the date such annual incentive is paid to other senior
executives), but has not yet been paid to Executive (the “Prior Year Annual
Incentive”), payable in a single lump sum no later than the date that annual
incentives are payable to other participants in the STIP for that fiscal year
(pursuant to the terms of the STIP).

 

(iv)Subject to Section 6 hereof, if and only if Executive’s Date of Termination
occurs at least 3 full calendar months after the beginning of the Company’s
fiscal year, and except as otherwise provided in Section 5(a)(ii) or
Section 5(a)(v), Executive will be eligible to receive an annual incentive under
the STIP for the fiscal year during which the Date of Termination occurs,
determined as if Executive had remained employed for the entire year (and any
additional period of time necessary to be eligible to receive the annual
incentive for the year), based on actual Company performance during the entire
fiscal year and without regard to any discretionary adjustments that have the
effect of reducing the amount of the annual incentive (other than discretionary
adjustments applicable to all senior executives who did not terminate
employment), and assuming that any individual goals applicable to Executive were
satisfied at the “target” level, pro-rated based on the number of days in the
Company’s fiscal year through (and including) the Date of Termination (the
“Pro-Rated Annual Incentive”).  The Pro-Rated Annual Incentive shall be payable
in a single lump sum at the same time that payments are made to other
participants in the STIP for that fiscal year (pursuant to the terms of the
STIP).

 

(v)Subject to Section 6 hereof, if and only if Executive’s Date of Termination
occurs prior to April 15, 2018, Executive will be eligible to receive an annual
incentive under the STIP for fiscal 2017 equal to the Target STI for fiscal 2017
(without pro-ration).  Any fiscal 2017 annual incentive pursuant to this
Section 5(a)(v) shall be payable in a single lump sum on the first





6

--------------------------------------------------------------------------------

 



 

regular payroll date occurring after the Release required by Section 6 becomes
effective and irrevocable in accordance with its terms.

 

(vi)Subject to Section 6 hereof, if Executive timely elects continued health and
dental coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), the Company will pay Executive’s full COBRA premiums
to continue her coverage (including coverage for her eligible dependents, if
applicable) (the “COBRA Premiums”) for the 12-month period commencing on the
Date of Termination (the “COBRA Premium Period”).  The COBRA Premium Period runs
concurrently with the Severance Period.  During the COBRA Premium Period, an
amount equal to the applicable COBRA Premiums (or such other amounts as may be
required by law) will be included in Executive’s income for tax purposes to the
extent required by applicable law and the Company may withhold taxes from
Executive’s other compensation for this purpose.  Notwithstanding the foregoing,
if Executive becomes re-employed with another employer and is eligible to
receive substantially equivalent health benefits under another employer-provided
plan, then the Company’s payment obligations and Executive’s right to the
subsidized premium payments as described in this Section 5(a)(vi) shall cease.

 

(vii)To the extent not theretofore paid or provided, the Company shall pay or
provide, or cause to be paid or provided, to Executive (or her estate) any other
amounts, benefits or equity awards required to be paid or provided or which
Executive is eligible to receive under any plan, program, policy or practice or
contract or agreement of the Company, including any benefits to which Executive
is entitled under Part 6 of Subtitle B of Title I of the Employee Retirement
Income Security Act of 1974, as amended (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”) in accordance with the terms
and normal procedures of each such plan, program, policy or practice or contract
or agreement, based on accrued and vested benefits through the Date of
Termination.

 

(b)Cause; Other than for Good Reason.  If, during the Term, Executive’s
employment is terminated for Cause, or if Executive voluntarily terminates her
employment without Good Reason, then the Company shall pay or provide to
Executive the Accrued Benefits, payable in accordance with Section 5(a)(i) of
this Agreement, and the Other Benefits, and no further amounts shall be payable
to Executive under this Section 5 after the Date of Termination.

 

(c)Disability and Death.  If, during the Term, Executive’s employment is
terminated for Disability or Executive dies, then the Company shall pay or
provide to Executive (or her estate) (i) the Accrued Benefits, payable in
accordance with Section 5(a)(i) of this Agreement, (ii) the Other Benefits,
(iii) subject to Section 6 hereof, the Prior Year Annual Incentive, payable in
accordance with Section 5(a)(iii) of this Agreement, (iv) subject to Section 6
hereof, and if and only if Executive’s Date of Termination occurs at least 3
full calendar months after the beginning of the Company’s fiscal year, the
Pro-Rated Annual Incentive, payable in accordance with Section 5(a)(iv) of this
Agreement, and (v) in the case of termination for Disability, and subject to
Section 6 hereof, an amount equal to the excess, if any, of Executive’s Annual
Base Salary for 6 months, over the amounts payable to Executive under the
Company’s short-term disability insurance program, which amount shall be payable
in equal semi-monthly or other installments (not less frequently than monthly)
over the period commencing on the Date of Termination and ending 6 months
thereafter, with the installments that otherwise would be paid within the first
60 calendar days after the Date of Termination being paid in a lump sum (without
interest) on the 60th day





7

--------------------------------------------------------------------------------

 



 

after the Date of Termination and the remaining installments being paid as
otherwise scheduled assuming payments had begun immediately after the Date of
Termination.

 

(d)Full Settlement; Offset.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company or any of its
affiliates may have against Executive or others, except as otherwise may be
provided in this Section or Section 2(f) or Section 10 hereof.  In no event
shall  Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.

 

(e)Section 280G.  In the event it shall be determined that any payment or
distribution by the Company or any of its affiliates to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (the “Total Payments”), is or will be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Total Payments
shall be reduced to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax
benefit to Executive after reducing Executive’s Total Payments to the Safe
Harbor Cap is greater than the net after-tax (including the Excise Tax) benefit
to Executive without such reduction. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the cash payments made
pursuant to Section 5(a)(ii) of this Agreement, then to the payment made
pursuant to Section 5(a)(iii) of this Agreement, then to any payment made
pursuant to Section 5(a)(iv) of this Agreement, then to any payment made
pursuant to Section 5(a)(v) of this Agreement, then to any payment made pursuant
to Section 5(a)(vi) of this Agreement, and then to any other payment that
triggers such Excise Tax in the following order: (i) reduction of cash payments;
(ii) cancellation of accelerated vesting of performance-based equity awards
(based on the reverse order of the date of grant); (iii) cancellation of
accelerated vesting of other equity awards (based on the reverse order of the
date of grant); and (iv) reduction of any other payments due to Executive (with
benefits or payments in any group having different payment terms being reduced
on a pro-rata basis). All mathematical determinations, and all determinations as
to whether any of the Total Payments are “parachute payments” (within the
meaning of Section 280G of the Code), that are required to be made under this
paragraph, including determinations as to whether the Total Payments to
Executive shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made at the Company’s
expense by a nationally recognized accounting firm mutually acceptable to the
Company and Executive.

 

6.Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to make any payment or provide any benefit under
Sections 5(a)(ii), (iii), (iv), (v) and (vi), or Sections 5(c)(iii), (iv) and
(v) hereof unless:  (a) Executive or Executive’s legal representative first
executes within 50 calendar days after the Date of Termination a release of
claims agreement in the form attached hereto as Exhibit A, with such changes as
the Company, after consulting with Executive or Executive’s legal
representative, may determine to be required or reasonably advisable in order to
make the release enforceable and otherwise compliant with applicable law (the
“Release”), (b) Executive does not revoke the Release, and (c) the Release
becomes effective and irrevocable in accordance with its terms.





8

--------------------------------------------------------------------------------

 



 

7.Work Product. Executive agrees that all inventions, drawings, improvements,
developments, methods, processes, programs, designs and all similar or related
information which relates to the Company’s or any of its affiliates’ actual or
anticipated business or research and development or existing or future products
or services and which are conceived, developed, contributed to or made by
Executive (either solely or jointly with others) while employed by or serving as
a consultant to the Company or any of its affiliates (“Work Product”) shall be
the sole and exclusive property of the Company or any such affiliate. Executive
will promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after employment) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

 

8.Confidential Information.

 

(a)“Confidential Information”  means information disclosed to Executive or known
by Executive as a result of employment by the Company, not generally known to
the trade or industry in which the Company or its affiliates are engaged, about
products, processes, technologies, machines, customers, clients, employees,
services and strategies of the Company and its affiliates, including, but not
limited to, inventions, research, development, manufacturing, purchasing,
financing, computer software, computer hardware, automated systems, engineering,
marketing, merchandising, selling, sales volumes or strategies, number or
location of sales representatives, names or significance of the Company’s
customers or clients or their employees or representatives, preferences, needs
or requirements, purchasing histories, or other customer or client-specific
information.  Such Confidential Information is and shall continue to be the
property of the Company.

 

(b)Executive recognizes that Confidential Information is of great value to the
Company, that the Company has legitimate business interests in protecting its
confidential information, and that the disclosure to anyone not authorized to
receive such information will cause immediate and irreparable injury to the
Company.  Except as required by law or in the performance of her duties for the
Company, unless Executive first secures the Company’s written consent, Executive
will not divulge, disclose, use, copy, disseminate, lecture upon or publish
Confidential Information.  Executive understands and agrees that the obligations
not to disclose, use, disseminate, lecture upon or publish Confidential
Information shall continue after termination of employment for any
reason.  Further, Executive will use her best efforts and diligence to safeguard
and to protect the Confidential Information against disclosure, misuse,
espionage, loss or theft.

 

(c)Executive agrees that upon the Date of Termination, or at any other time that
the Company may request, for whatever reason, Executive shall deliver (and in
the event of Executive’s death or Disability, her representative shall deliver)
to the Company all computer equipment or backup files of or relating to the
Company or its affiliates, all memoranda, correspondence, customer data, notes,
plans, records, reports, manuals, photographs, computer tapes and software and
other documents and data (and all copies thereof) relating to Confidential
Information, Work Product, or the business of the Company or its affiliates
which Executive has in her possession, custody or control.  If the Company
requests, Executive (or her representative) agrees to provide written
confirmation that Executive has returned all such materials.





9

--------------------------------------------------------------------------------

 



 

(d)Executive agrees that upon the Date of Termination, or at any other time that
the Company may request, for whatever reason, Executive shall assign all rights,
title and interest in the Confidential Information, the Work Product, all
computer equipment or backup files of or relating to the Company or its
affiliates, all memoranda, correspondence, customer data, notes, plans, records,
reports, manuals, photographs, computer tapes and software and other documents
and data (and all copies thereof) relating to Confidential Information, Work
Product, or the business of the Company or its affiliates which Executive has in
her possession, custody or control.

 

9.Non-compete; Non-solicitation.

 

(a)Executive agrees that during the Term and thereafter during the Protection
Period (as defined in Section 9(f) below), Executive will not directly or
indirectly (by herself or in association with any individual or entity) own,
operate, manage, control, be employed by, participate in, consult with, advise,
provide services for, or in any manner engage in any business which competes in
any way with any business activity that the Company or its affiliates is
conducting, or has active plans to conduct, as of the Date of Termination.  This
restriction shall apply to any geographic area in which the Company, or any
affiliate for which Executive had any responsibilities during the term of her
employment, engaged in business, or had active plans to engage in business,
during the term of Executive’s employment.  The restrictions contained herein
shall not prohibit Executive from being a passive owner of not more than 5% of
the outstanding stock of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such
corporation.  Notwithstanding the foregoing, with respect to an entity which is
engaged in both a competing business and a non-competing business, Executive may
provide services to the non-competing business, provided that Executive does not
render any services or advice, directly or indirectly, to the competing
business.

 

(b)Executive agrees that during the Term and thereafter during the Protection
Period, Executive will not directly or indirectly:  (i) solicit or induce, or
attempt to solicit or induce, any employee, consultant or independent contractor
of the Company or of any affiliate to terminate his or her employment or
relationship with the Company or affiliate; (ii) hire any person who Executive
knows was an employee, consultant or independent contractor of the Company or of
any affiliate during the last 6 months of Executive’s employment by the Company;
or (iii) induce or attempt to induce any customer, supplier, distributor,
franchisee, licensee, or other individual or entity that has any business
relationship with the Company or any of its affiliate to cease doing business
with the Company or any of its affiliates, or in any way interfere with the
relationship between any such customer, supplier, distributor, franchisee,
licensee, or any other individual or entity and the Company or any of its
affiliates.

 

(c)To enable the Company to monitor Executive’s compliance with the obligations
imposed by this Agreement, Executive agrees to inform the Company, upon the Date
of Termination, of the identity of any new employer and of Executive’s new job
title.  Executive will continue to so inform the Company, in writing, any time
Executive changes employment during the Protection Period.

 

(d)In the event that any of these provisions are deemed invalid or unenforceable
under applicable law, that shall not affect the validity or enforceability of
the remaining provisions.  To





10

--------------------------------------------------------------------------------

 



 

the extent any provision is unenforceable because it is overbroad, that
provision shall be limited to the extent required by applicable law and enforced
as so limited.

 

(e)Executive has carefully considered the nature and extent of the restrictions
upon her and the rights and remedies conferred upon the Company under this
Section 9, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition that otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of
Executive, would not operate as a bar to Executive’s sole means of support, are
fully required to protect the legitimate interests of the Company, and do not
confer a benefit upon the Company disproportionate to the detriment to
Executive.

 

(f)For purposes of this Section 9, the term “Protection Period” shall mean the
period commencing on the Date of Termination and ending on the date 12 months
after the Date of Termination, provided, however, that such period shall be
extended by any length of time during which Executive is in breach of the
covenants contained in this Section 9.

 

10.Remedies.  Executive recognizes and affirms that in the event of her breach
of any provision of Sections 7, 8 or 9 hereof, money damages would be inadequate
and the Company would have no adequate remedy at law. Accordingly, Executive
agrees that in the event of a breach or a threatened breach by Executive of any
of the provisions of Sections 7, 8 or 9, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may (a) apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security), and
(b) exercise its rights hereunder to cease any further payments and/or vesting
of equity awards.  Executive understands and acknowledges that the Company can
bar her from disclosing or using Confidential Information, bar her from
accepting or continuing prohibited employment or rendering prohibited services,
or bar her from soliciting certain individuals and entities for the periods
specified in Sections 7, 8 and 9 above.  In the event that the Company
institutes legal action to enforce Sections 7, 8 or 9 of this Agreement,
Executive agrees that the Company shall be entitled to recover from her its
costs of any action (including reasonable attorneys’ and expert fees and
expenses).  Nothing in this Section 10 will be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of Sections 7, 8 or 9 that may be pursued or availed of by the
Company.

 

11.Cooperation in Investigations and Proceedings. During the Term and for a
period of 5 years thereafter, Executive shall cooperate with the Company and its
affiliates, upon the Company’s reasonable request, with respect to any internal
investigation or administrative, regulatory or judicial proceeding involving
matters occurring, in whole or in part, during such employment with the Company
and within the scope of Executive’s duties and responsibilities to the Company
during her employment with the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during her employment).  In requesting Executive’s
cooperation, the Company shall take into account her other personal and
professional obligations.  Executive shall be reimbursed for the reasonable
expenses Executive





11

--------------------------------------------------------------------------------

 



 

incurs in connection with any such cooperation and/or assistance and shall
receive from the Company hourly compensation equal to the Annual Base Salary
immediately prior to the Date of Termination divided by 1,800 hours, in each
case in connection with any assistance or cooperation that occurs after the Date
of Termination.  Any such reimbursements or per diem compensation shall be paid
to Executive no later than the 15th day of the month immediately following the
month in which such expenses were incurred or such cooperation and/or assistance
was provided (subject to Executive’s timely submission to the Company of proper
documentation with respect thereto).

 

12.Survival.   Subject to any limits on applicability contained therein,
Sections 2(f), 3(g), 4(f), 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19,
20, 22 and 23 shall survive and continue in full force in accordance with their
terms notwithstanding any termination of the Term or this Agreement.

 

13.Notices.   Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient.  Notices
to Executive shall be sent to the address of Executive most recently provided to
the Company.  Notices to the Company should be sent to Global Power Equipment
Group Inc., 400 E. Las Colinas Boulevard, Suite No. 400 Irving, TX 75039,
Attention:  Corporate Secretary.  Any notice under this Agreement will be deemed
to have been given when so delivered, sent or mailed.

 

14.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

15.Source of Payment.   Any payments to Executive under this Agreement shall be
paid from the Company’s general assets.

 

16.Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.  For the avoidance of
doubt, the parties acknowledge that Executive shall cease to participate in the
Company’s Executive Severance Plan as of the Effective Date.

 

17.Withholding of Taxes.  The Company and its affiliates may withhold from any
amounts payable under this Agreement all federal, state, city or other taxes as
the Company and its affiliates are required to withhold pursuant to any law or
government regulation or ruling.

 

18.Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.





12

--------------------------------------------------------------------------------

 



 

19.Successors and Assigns.

 

(a)This Agreement is personal to Executive, and, without the prior written
consent of the Company, shall not be assignable by Executive other than by will
or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  Except as provided in Section 19(c), without
the prior written consent of Executive this Agreement shall not be assignable by
the Company, except to an affiliate.

 

(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  “Company”
means the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

20.Choice of Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Texas, without
regard to conflicts of law principles.  The parties hereto irrevocably agree to
submit to the jurisdiction and venue of the federal and state courts located in
Texas in any court action or proceeding brought with respect to or in connection
with this Agreement.

 

21.Voluntary Agreement.  Executive and the Company represent and agree that each
has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.

 

22.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

23.Section 409A Compliance.

 

(a)In General.  Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), imposes payment restrictions on “nonqualified deferred
compensation” (i.e., potentially including payments owed to Executive upon
termination of employment).  Failure to comply with these restrictions could
result in negative tax consequences to Executive, including immediate taxation,
interest and a 20% additional income tax. It is the Company’s intent that this
Agreement be exempt from the application of, or otherwise comply with, the
requirements of Section 409A.  Specifically, any taxable benefits or payments
provided under this Agreement are intended to be separate payments that qualify
for the “short-term deferral” exception to Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to





13

--------------------------------------------------------------------------------

 



 

qualify for the involuntary separation pay exceptions to Section 409A, to the
maximum extent possible.  If neither of these exceptions applies, and if
Executive is a “specified employee” within the meaning of Section 409A, then
notwithstanding any provision in this Agreement to the contrary and to the
extent required to comply with Section 409A, all amounts that would otherwise be
paid or provided during the first 6 months following the Date of Termination
shall instead be accumulated through and paid or provided (without interest) on
the first business day following the 6-month anniversary of the Date of
Termination.

 

(b)Separation from Service.  A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and Executive is no longer providing
services (at a level that would preclude the occurrence of a “separation from
service” within the meaning of Section 409A) to the Company or its affiliates as
an employee or consultant, and for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” within the meaning of
Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, but only to the extent necessary to comply with Section 409A, if the
period in which the Release required by Section 6 of this Agreement must be
provided and become effective and irrevocable in accordance with its terms
begins in one calendar year and ends in a second calendar year, payment of any
nonqualified deferred compensation shall be made or commence on the later of
(i) the first payroll date of the second calendar year, or (ii) the first
payroll date after the date that the Release becomes effective and irrevocable
in accordance with its terms

 

(c)Reimbursements.  With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last business day of Executive’s taxable
year following the taxable year in which the expense occurred, or such earlier
date as required hereunder.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

EXECUTIVE

 

 

 

 

 

 

/s/ Tracy D. Pagliara

 

/s/ Erin Gonzalez

By: Tracy D. Pagliara
Its:  Co-Chief Executive Officer

 

Erin Gonzalez

 

 



14

--------------------------------------------------------------------------------

 



 

EXHIBIT A
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this [●]
day of [●], 20[●], by and between Global Power Equipment Group Inc. (the
“Company”) and Erin Gonzalez  (“Executive”).

 

1.Employment Status. Executive’s employment with the Company and its affiliates
terminated effective as of [●], 20[●] (the “Separation Date”).

 

2.Payments and Benefits.  Upon the effectiveness of the terms set forth herein,
the Company shall provide Executive with the benefits set forth in Sections
5(a)(ii), (iii), (iv) (if applicable), (v) (if applicable) and (vi) of the
Employment Agreement between Executive and the Company dated as of [●], 2017
(the “Employment Agreement”), upon the terms, and subject to the conditions, of
the Employment Agreement.

 

3.No Liability. This Release does not constitute an admission by the Company or
its affiliates or their respective officers, directors, partners, agents, or
employees, or by Executive, of any unlawful acts or of any violation of federal,
state or local laws.

 

4.Release.  In consideration of the payments and benefits set forth in Section 2
of this Release, Executive for herself, her heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective successors
and assigns (the “Company Group”) and each of its officers, directors, partners,
agents, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), and each of them, from any and all claims, demands, actions,
causes of action, costs, expenses, attorney fees, and all liability whatsoever,
whether known or unknown, fixed or contingent, which Executive has, had, or may
ever have against the Releasees relating to or arising out of Executive’s
employment or separation from employment with the Company Group, from the
beginning of time and up to and including the date Executive executes this
Release. This Release includes, without limitation: (a) law or equity claims;
(b) contract (express or implied) or tort claims; (c) claims for wrongful
discharge, retaliatory discharge, whistle blowing, libel, slander, defamation,
unpaid compensation, intentional infliction of emotional distress, fraud, public
policy contract or tort, and implied covenant of good faith and fair dealing;
(d) claims under or associated with any of the Company Group’s incentive
compensation plans or arrangements; (e) claims arising under any federal, state,
or local laws of any jurisdiction that prohibit age, sex, race, national origin,
color, disability, religion, veteran, military status, sexual orientation, or
any other form of discrimination, harassment, or retaliation (including without
limitation under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act (“ADEA”), Title VII of the Civil Rights
Act of 1964 as amended by the Civil Rights Act of 1991, the Equal Pay Act of
1963, and the Americans with Disabilities Act of 1990, the Rehabilitation Act,
the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph
Protection Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Fair
Labor Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act or any other
foreign, federal, state or local law or judicial decision); (f) claims arising
under the

 





A-1

--------------------------------------------------------------------------------

 



 

Employee Retirement Income Security Act; and (g) any other statutory or common
law claims related to Executive’s employment with the Company Group or the
separation of Executive’s employment with the Company Group.

 

Without limiting the foregoing paragraph, Executive represents that she
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date she signs this Release.  This Release specifically includes
a waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act.  Executive
acknowledges that as of the date she signs this Release, she may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and she voluntarily relinquishes any such rights or claims by signing this
Release.

 

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Company Group from (i) any obligation under the Employment
Agreement; (ii) any obligation to provide benefit entitlements under any Company
benefit or welfare plan that were vested as of the Separation Date; and
(iii) from any rights or claims that relate to events or circumstances that
occur after the date that the Executive executes this Release.

 

5.Bar.  Executive acknowledges and agrees that if she should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 2 of the Release.

 

6.Right to Engage in Protected Activity.  Nothing contained in this Release
limits Executive’s ability to file a charge or complaint with any federal, state
or local governmental agency or commission (a “Government Agency”).  In
addition, nothing in this Release or the Employment Agreement or any other
Company agreement, policy, practice, procedure, directive or instruction shall
prohibit Executive from reporting possible violations of federal, state or local
laws or regulations to any Government Agency or making other disclosures that
are protected under the whistleblower provisions of federal, state or local laws
or regulations. Executive does not need prior authorization of any kind to make
any such reports or disclosures and Executive is not required to notify the
Company that Executive has made such reports or disclosures.  If Executive files
any charge or complaint with any Government Agency, and if the Government Agency
pursues any claim on Executive’s behalf, or if any other third party pursues any
claim on Executive’s behalf, Executive waives any right to monetary or other
individualized relief (either individually, or as part of any collective or
class action) from the Releasees that arises out of alleged facts or
circumstances on or before the effective date of this Release; provided that
nothing in this Release or the Separation Agreement limits any right Executive
may have to receive a whistleblower award or bounty for information provided to
the Securities and Exchange Commission or other Government Agency.

 

7.Governing Law.  This Release shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to conflicts of laws
principles.

 





A-2

--------------------------------------------------------------------------------

 



 

8.Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that she has been
advised by the Company to seek the advice of legal counsel (at Executive’s cost)
before entering into this Release. Executive acknowledges that she was given a
period of 21 calendar days within which to consider and execute this Release,
and to the extent that she executes this Release before the expiration of the
21-day period, she does so knowingly and voluntarily and only after consulting
her attorney. Executive acknowledges and agrees that the promises made by the
Company Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled.  Executive acknowledges and reconfirms
the promises in Sections 7, 8, 9, 10 and 11 of the Employment Agreement.

 

9.Revocation. Executive has a period of 7 calendar days following the execution
of this Release during which Executive may revoke this Release by delivering
written notice to the Company pursuant to Section 13 of the Employment
Agreement, and this Release shall not become effective or enforceable until such
revocation period has expired. Executive understands that if she revokes this
Release, it will be null and void in its entirety, and she will not be entitled
to any payments or benefits provided in this Release, including without
limitation under Section 2 of the Release.

 

10.Miscellaneous. This Release is the complete understanding between Executive
and the Company Group in respect of the subject matter of this Release and
supersedes all prior agreements relating to Executive’s employment with the
Company Group, except as specifically excluded by this Release. Executive has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Release. In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release shall remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Company Group to carry out the provisions of this Release.

 

11.Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

EXECUTIVE

 

 

[Form of release — Do not sign]

 

 

 

 

 

 

By:

Its:

 

Erin Gonzalez

 

A-3

--------------------------------------------------------------------------------